 Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 1 of 17




Plaintiff Exhibit OO
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 2 of 17




                     UNITED STATES DISTRICT COURT
                        DISTRICT OF CONNECTICUT


     CIVIL ACTION NO. 3:18-CV-01322-KAD

     - - - - - - - - - - - - - - - - - -X
     JANE DOE,                          :
                      Plaintiff         :
                                        :
     VS                                 :
                                        :
     TOWN OF GREENWICH, ET AL,          :
                      Defendants        :
     - - - - - - - - - - - - - - - - - -X




                 Remote deposition of JOHN CAPOZZI taken via
                 Zoom conference with the witness located at
                 60 Housatonic Avenue, Bridgeport,
                 Connecticut, before Audra Quinn, RPR,
                 Licensed Shorthand Reporter #106, and Notary
                 Public, in and for the State of Connecticut
                 on July 8, 2020, at 1:00 p.m.




                 DEL VECCHIO REPORTING SERVICES, LLC
                  PROFESSIONAL SHORTHAND REPORTERS

                  117 RANDI DRIVE, MADISON CT 06443

                  (203)245-9583          (800)839-6867

                            FAX (203)245-2760



                 HARTFORD         NEW HAVEN          STAMFORD
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 3 of 17


                                                                Page 5
1                witness, and I agree as well.

2                      MS. HOOK:    Elizabeth Hook, also for the

3                plaintiff, I agree.

4

5                             JOHN CAPOZZI,

6                  having first been duly sworn,

7                 deposed and testified as follows:

8    DIRECT EXAMINATION

9    BY MS. BRAXTON:

10         Q     Mr. Capozzi, as you know, I'm Meredith

11   Braxton, and I represent the plaintiff in this matter,

12   Doe v. Town of Greenwich.       I don't think I have to give

13   you all the instructions for a deposition, do I?

14                     MR. PROTO:    You don't need to do that,

15               Meredith, but basically if you could just run

16               down some of the basics just so that we're

17               all in agreement.

18         Q     Sure.   Mr. Capozzi, if I ask you a question

19   that you don't understand, you need to just tell me you

20   don't understand and ask for clarification.           If you

21   answer a question, I'm going to assume that you

22   understood it.      If you need to take a break, let us

23   know.     I will just finish up whatever questioning I

24   have and then let you take a break.          You need to

25   respond orally so that the court reporter can record
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 4 of 17


                                                               Page 10
1    matters become warrants as compared to what come in as

2    regular referrals.      I don't keep statistics in that

3    fashion.

4          Q     Okay.   Do you get an arrest warrant

5    application every week that you're at work?

6          A     On average lately, I've been getting a lot

7    because of the situation currently, but not as often

8    as -- not as often as once a week.

9          Q     Okay.   So in that paradigm where a police

10   department is applying for a warrant, what is the

11   police role in that case?

12         A     Well, they would do their investigation.

13   When the investigation is concluded, a warrant

14   consists -- it's basically an affidavit done by an

15   officer and sworn to by their supervising officer who

16   would then present it to me for review and whether I

17   could make a determination of probable cause or whether

18   there should be an arrest.

19         Q     And is it your expectation that they will

20   present all of the information that they gathered --

21         A     Yes.

22         Q     I'm sorry, go ahead.

23         A     Finish your question.

24         Q     So do you expect them to give you all of the

25   information that they gathered or do you expect them to
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 5 of 17


                                                               Page 11
1    filter some of the information?

2          A     I would expect they would give me everything

3    that they have.

4          Q     Is it your expectation that the police

5    department will filter information that's not of

6    evidentiary value to them?

7          A     I don't understand the question.

8          Q     Okay.   Is it your expectation that the police

9    department giving you a warrant will have made

10   judgments about the evidentiary value of a particular

11   piece of evidence?

12         A     That would not be my expectation.

13         Q     Okay.   Then once you get an arrest warrant

14   application from the police department, what is your

15   general procedure?      What do you do with that

16   application?

17         A     I read it.

18         Q     Okay.

19         A     Sometimes several times depending on how

20   complicated it is, and then I make a decision whether I

21   should sign it or -- when I sign it, I then have to

22   present it to the judge that's here.          So I would make

23   that decision after I read it.

24         Q     Okay.   So if you make a judgment that it's a

25   case that you want to pursue, and I won't get into why
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 6 of 17


                                                               Page 14
1    expectations about the organization or the conciseness

2    of the --

3          A     I leave that to the officer's discretion

4    because as you well know, some stories are long, some

5    are short.

6          Q     So most arrest warrant applications include

7    description of various statements from witnesses;

8    correct?

9          A     I'm sorry, could you repeat that?         I didn't

10   hear all of it.

11         Q     Most arrest warrant applications contain

12   descriptions of statements that were made by witnesses;

13   correct?

14         A     If they are available, they would put that in

15   the warrant, correct.

16         Q     Okay.   So if they spoke to witnesses and

17   received either written or oral statements, you expect

18   those to be described in the warrant?

19         A     Yes.

20         Q     And do you expect that the type of statement

21   would be described?      For example, that it's a verbal

22   interview with no witness statement?

23                      MR. MITCHELL:    Object to the form.

24         A     I expect that if the statement was taken,

25   they would describe how it was taken in the warrant.
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 7 of 17


                                                               Page 15
1    BY MS. BRAXTON:

2          Q     So it would distinguish between whether there

3    was a verbal interview or not.         Is that correct?

4          A     Correct.

5          Q     Okay.   And if it was a typewritten statement

6    that was delivered along with the attorney for the

7    witness to the police department, would you expect that

8    to be disclosed in the arrest warrant?

9          A     I'm sorry, could you repeat that one more

10   time?

11         Q     So, for example, if a witness came into the

12   police station with their attorney and they simply

13   delivered a typewritten statement, would you expect

14   that to be disclosed in the arrest warrant?

15         A     Yes, if it was relevant to the warrant,

16   absolutely.

17         Q     Okay.   But I was -- I was getting at the fact

18   that it was typewritten and delivered with the

19   attorney.    Would that be something that you expect to

20   be disclosed in the arrest warrant application?

21         A     Yes.

22         Q     Does it matter to you which kind of statement

23   it is that's in that arrest warrant application?

24         A     I guess the best way I can answer it is

25   whatever way the statement comes in, it should be
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 8 of 17


                                                               Page 16
1    referenced in the warrant.        I have no preference.

2          Q     It's a fact that you consider along with

3    everything else I take it?

4          A     Correct.    I take everything into

5    consideration.

6          Q     Okay.   Do you expect the police department to

7    make comments about the credibility of witnesses?

8          A     Could you be more specific as to where that

9    would occur?

10         Q     In the arrest warrant affidavit if the police

11   made some kind of comment about, you know, the veracity

12   of that witness?

13         A     If you're asking me whether I expect that, I

14   don't expect it.      If it occurs, if they put it in

15   there, I will take it into consideration.

16         Q     Okay.   If a witness sought to withdraw their

17   statement right after making it, would you want that to

18   be disclosed in an arrest warrant application?

19         A     Anything that occurred during the

20   investigation I would want to be disclosed in the

21   warrant.

22         Q     How about if a witness was disciplined at

23   their school for bullying the victim, would you want

24   that to be disclosed in the warrant application?

25         A     If you're getting into whether that's even
                        DEL VECCHIO REPORTING
                           (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 9 of 17


                                                               Page 21
1          Q     What do you mean by that?

2          A     I'm the only prosecutor in this district.

3          Q     The only juvenile prosecutor?

4          A     Correct, juvenile prosecutor.

5          Q     Do you ever when discussing a case with a

6    police department and an arrest warrant application, do

7    you ever instruct them to exclude information from a

8    particular witness in their warrant application?

9          A     One more time, please.

10         Q     So when you're discussing with someone from a

11   police department a case that they are investigating or

12   just finished investigating, do you ever tell them to

13   include or exclude information from a particular

14   witness in their warrant application?

15         A     If I'm understanding the question right, I

16   would tell them to include anything and not exclude

17   anything.

18         Q     I'd like to talk in particular now about the

19   case that gave rise to this litigation.          So I'd like

20   you to look at the exhibit that's labeled Exhibit 1.            I

21   emailed that to everyone --

22         A     Which one is Exhibit 1?       The warrant?

23         Q     Yes, it's the warrant.       Do you have that in

24   front of you?

25         A     Yes.
                         DEL VECCHIO REPORTING
                            (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 10 of 17


                                                               Page 22
1          Q     Do you recall receiving this warrant

2    application?

3          A     I received it in some fashion.

4          Q     Okay.    Do you remember it coming to you and

5    you reviewing it?

6          A     I remember reviewing it.

7          Q     So this is dated December 27, 2016; correct?

8          A     That's the date that the officer signed it.

9          Q     Is submitting a warrant application during a

10   holiday period a difficult time to do that?

11         A     Not particularly.      We only have one day off.

12         Q     What is that?

13         A     Christmas Day or New Year's Day.

14         Q     One or the other, not both?

15         A     I get them both, but this came after

16   Christmas Day.

17         Q     Was there any other reason this might have

18   been a difficult time to submit an affidavit?

19         A     Repeat the question.

20         Q     Is there any reason other than it being a

21   holiday period why it may have been a difficult time to

22   submit this affidavit?

23         A     Submit it?

24         Q     Yes.

25         A     No, not that I know of. The police
                        DEL VECCHIO REPORTING
                           (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 11 of 17


                                                               Page 23
1    department submitted it.

2          Q     I mean submitted it to you or you receiving

3    it?

4          A     The only difficulty I could see is that if --

5    I don't remember how I received the case, but I'm only

6    in Stamford one day a week, on a Tuesday.

7          Q     Okay.    I'm hoping you've had a chance to look

8    back over this arrest warrant application.            Did this

9    application meet with your expectations with respect to

10   its organization and clarity?

11         A     From what I recall, yes.

12         Q     Did Detective Rondini ever contact you about

13   this case?

14         A     Are you talking about during a particular

15   timeframe?

16         Q     Well, let's start with while the

17   investigation was ongoing.

18         A     I don't remember.

19         Q     Do you remember any communications with

20   Detective Rondini?

21         A     I know I sent an email that I was not going

22   to sign the warrant and that was on January 19, 2017.

23   I can't recall any conversations I had with her about

24   the case.     I'm trying to think.      Although these --

25   there's been so many, they kind of run together.             I
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 12 of 17


                                                               Page 24
1    can't recall any particular conversation.           I don't

2    remember when I received it, but if I sent it back

3    January 19th, I don't know if I had a conversation on

4    that.     I don't recall.

5          Q     So Detective Rondini testified at her

6    deposition that she had somewhere between one and ten

7    conversations with you discussing this case.            Is that

8    possible?

9          A     Well, when would that have occurred?

10         Q     During the investigation of the case, so the

11   fall through December.

12         A     If she did, I just don't remember.

13         Q     Okay.    She also testified that she discussed

14   a particular witness's statement and that you told her

15   to remove the statement.        Do you recall doing that?

16         A     Do what to the statement?

17         Q     To remove the statement from the affidavit?

18         A     I don't recall that.

19         Q     And would that be a normal practice of yours?

20         A     No.

21         Q     Now, just to give it a little more

22   specificity, in this case the incident happened in a

23   pool house.     There was a tenant in the pool house.            One

24   witness stated that the tenant had been moving his

25   belongings around throughout the evening when the
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 13 of 17


                                                               Page 25
1    incident happened, and the tenant himself in his

2    statement said that he did not even get to the property

3    until late at night, and Detective Rondini testified

4    that you told her to take the tenant's statement out of

5    the arrest warrant affidavit.

6          A     I don't recall that at all.

7          Q     Okay.    Would you be surprised if you had done

8    that?

9          A     Yes, but I'm more surprised that there was a

10   tenant in a pool house.

11         Q     Why is that?

12         A     Because I don't think I recall there being a

13   tenant in the pool house from what I remember.

14         Q     Right, and that would be because the

15   statement was removed from the arrest warrant

16   application?

17         A     I don't remember discussing anything about a

18   tenant in a pool house.

19         Q     Did Detective Reeves ever contact you about

20   this case?

21         A     Do you have a first name?

22         Q     Sergeant Detective Brent Reeves from the

23   Greenwich Police Department.

24         A     I don't recall talking to him about it, but I

25   don't remember.
                          DEL VECCHIO REPORTING
                             (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 14 of 17


                                                               Page 26
1          Q     And just to back up for a second, regarding

2    how statements should be described in a warrant

3    application, if someone submitted say text messages,

4    would you expect it to designate that this was a text

5    message as opposed to an oral conversation with the

6    police officer?

7                       MR. MITCHELL:     Object to the form.

8          A     If it was a text message, I would expect the

9    affidavit to state it was a text message.

10   BY MS. BRAXTON:

11         Q     Okay.    So instead of saying in the text

12   message she said, saying so and so related, that

13   wouldn't be your expectation; correct?

14                      MR. MITCHELL:     Object to the form.

15         A     Can you say that one more time?

16         Q     So if the police officer was quoting text

17   messages and instead of designating that information as

18   from a text message simply said the witness related,

19   that would not be your expectation; correct?

20         A     Correct.     I would expect if it was a text to

21   say it was a text.

22         Q     Do you know Attorney Michael Jones?

23         A     Yes.    I don't think I've ever met him

24   personally, but on the phone over the years.

25         Q     Okay.    Did you speak to him about this case?
                          DEL VECCHIO REPORTING
                             (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 15 of 17


                                                               Page 27
1          A     I don't recall.

2          Q     I'd like to go to Exhibit 2.

3          A     Is that the incident report?

4          Q     Yes, the incident report.        Let me know when

5    you're ready.

6          A     Okay.

7          Q     As background, is it possible for an

8    unconscious 14-year-old girl to consent to sexual

9    contact as a legal matter?

10         A     Are you asking me to quote the statute or are

11   you asking me to quote a fact?

12         Q     Statute.     Well, it's a mixed question of law

13   and facts, but --

14                     MR. MITCHELL:      Object to the form.

15   BY MS. BRAXTON:

16         Q     Is it possible for her to consent to sexual

17   contact legally?

18         A     Well, statutorily if a person is unconscious,

19   they cannot consent, but whether the consent occurred

20   before the unconsciousness is a question of fact.

21         Q     Do you recall this incident that's described

22   in this incident report?

23         A     I do not.

24         Q     I'm talking about the -- the date of the

25   report is -- the date of the incident is 10/6/14.                So
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 16 of 17


                                                               Page 28
1    do you recall this incident?

2          A     No.

3          Q     The investigating officer here is Christy

4    Girard.    Are you familiar with her?

5          A     Yes.

6          Q     Did you know that she has a son who attended

7    Brunswick School at that time?

8                       MR. MITCHELL:     Objection.    I think the

9                Court's ruled that we're not supposed to be

10               discussing Officer Girard's children at all.

11               I would object to this being responded to.

12                      MS. BRAXTON:    Actually that was one of

13               the questions that the judge specifically

14               allowed.

15                      MR. MITCHELL:     I don't believe so.

16                      MS. BRAXTON:    Okay.    Well, I would like

17               an answer to the question.

18                      MR. MITCHELL:     All right.    Get the

19               answer and we're going to go to the judge for

20               sanctions.     Go ahead and answer the question.

21         A     I have no idea about Detective Girard's

22   children.

23   BY MS. BRAXTON:

24         Q     If an investigating officer -- so this

25   incident involved a student from Brunswick; correct?
                      DEL VECCHIO REPORTING
                         (203) 245-9583
Case 3:18-cv-01322-KAD Document 308-39 Filed 09/29/20 Page 17 of 17


                                                               Page 34
1    warrant.

2          Q     Typically when you receive arrest warrant

3    applications, is it common to have attachments like

4    actual text messages?

5          A     Is it common?      If the text message needs to

6    be considered part of the arrest warrant, it needs to

7    be included in the arrest warrant application.

8          Q     Okay.    And when you say included, do you mean

9    the actual text message attached?

10         A     If they're able to -- I'm trying to figure

11   out a way to explain it.        Basically take almost like a

12   snapshot of what was said in the text message as far as

13   who said it and when and put that into the affidavit

14   application, I would expect that.          I know sometimes

15   those can be lengthy, but if it's relevant, I would

16   expect it to be in there.

17         Q     Would you expect it to be quoted or

18   paraphrased?

19         A     The text message itself should be quoted.

20                     MS. BRAXTON:     I just need to go off the

21               record for one more minute here.

22                  (THEREUPON, A RECESS WAS TAKEN

23                        FROM 1:55 TO 1:56.)

24   BY MS. BRAXTON:

25         Q     I want to just go back to Exhibit 2 for a
                        DEL VECCHIO REPORTING
                           (203) 245-9583
